MEMORANDUM OPINION
BUSSEY, Judge.
This is an attempted appeal by Albert Lawson Tilley from the judgment and sentence rendered against him in the District Court of Pawnee County on the 19th day of May, 1969, for the offense of Driving While Intoxicated, assessing his punishment at imprisonment in the county jail for a period of fifteen days, a fine of $200.00, and costs. The Petition in Error was filed in this Court on the 26th day of June, 1969 — 38 days after the rendition of judgment and sentence.
Rule 29, Section 4(b) of the Court of Criminal Appeals provides in pertinent part:
“A petition in error must be filed with the clerk of this Court within thirty (30) days from the date judgment and sentence is rendered by the trial court * * * ”
In paragraph two of the Syllabus of Robinson v. State, Okl.Cr., 462 P.2d 354, we stated:
“A failure to file a petition in error within the time provided by Rule 29, Section 4(b) of the Court of Criminal Appeals is jurisdictional and this Court will dismiss the attempted appeal on motion of the adverse party, or on its own motion.”
In accordance with the rule of this Court and the authority above set forth, we are of the opinion that this appeal must be dismissed since this Court is without jurisdiction to entertain the same.
The appeal is accordingly dismissed, and the Clerk of this Court is directed to forthwith issue the Mandate.
BRETT, P. J., concurs.